Title: To George Washington from the Continental Congress Secret Committee, 11 May 1776
From: Continental Congress Secret Committee
To: Washington, George



sir
Philada May 11th 1776

In Complyance with an order of Congress passed Yesterday, We forward by the bearer hereof Ten Tons of Gun Powder which Your Excellency will cause the proper officers to receive and upon this & every similar Occasion We beg the favour of a line from You or the Commissary, acknowledging the receipt of

such Powder or other stores as We may send to your department. We have The Honor to be Your Excellencys Most Obedt hble servts

By Order of the Secret Committee of Congress.
Robt Morrischair Man

